SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras confirms potential of Muriu area in Sergipe Basin Rio de Janeiro, August 16 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces drilling results for the extension well 3-SES-175D (3-BRSA-1180-D-SES), informally known as Muriú 1, located in the BM-SEAL-10 concession area, blocks SEAL-M-347 and SEAL-M-424, in ultra deep waters of Sergipe Basin. The results confirm the extent of the previous light oil and natural gas discovery in the Muriú area, in turbidity reservoirs, as per market announcement released on December 5, 2012. The well is located 83 km from the city of Aracaju, 4.4 km from the discovery well and at a water depth of 2,432 meters, confirming a 24-meter thick reservoir, featuring good permo-porosity characteristics. This well reached the total depth of 5,627 meters. A formation test will be conducted in the future to check reservoir productivity. This accumulation is part of the development plan for deep water frontiers in the Sergipe-Alagoas Basin, in accordance with Petrobras 2013-2017 Business and Management Plan. Petrobras will proceed with the Discovery Evaluation Plan (PAD), which is under approval by Brazil’s Petroleum, Natural Gas and Biofuels Agency (ANP). Petrobras holds 100% stake in BM-SEAL-10 concession. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 16, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
